Name: 2014/132/EU: Commission Implementing Decision of 11Ã March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: air and space transport;  accounting;  organisation of transport;  transport policy
 Date Published: 2014-03-12

 12.3.2014 EN Official Journal of the European Union L 71/20 COMMISSION IMPLEMENTING DECISION of 11 March 2014 setting the Union-wide performance targets for the air traffic management network and alert thresholds for the second reference period 2015-19 (Text with EEA relevance) (2014/132/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (1), and in particular point (a) of Article 11(3) thereof, Whereas: (1) Regulation (EC) No 549/2004 requires a performance scheme for air navigation services and network services to be set up. In particular, it requires the Commission to adopt Union-wide performance targets for the key performance areas of safety, the environment, capacity and cost efficiency. Additional rules regarding these targets have been set out in Commission Implementing Regulation (EU) No 390/2013 (2). (2) The Union-wide performance targets for the second reference period, which covers the calendar years 2015 to 2019 inclusive, should now be set. (3) On 29 July 2010 the Commission designated a Performance Review Body, in accordance with Article 11(2) of Regulation (EC) No 549/2004 and Article 3 of Commission Regulation (EU) No 691/2010 (3), to assist it in implementing the performance scheme, and in particular in setting Union-wide performance targets. (4) To facilitate the adoption of Union-wide performance targets for the second reference period, the Performance Review Body, supported by the Commission, consulted all the stakeholders listed in Article 10(3) of Regulation (EC) No 549/2004 on the approach to be used for setting the Union-wide performance targets, the processes by which to set them and the indicative ranges within which they should fall. This stakeholder consultation lasted from 25 January 2013 to 3 July 2013. The Sectoral Dialogue Committee set up under Commission Decision 98/500/EC (4) was involved and all European professional staff representative bodies of the civil aviation sector had the opportunity to provide their comments. (5) Taking account of the stakeholder consultations, the Performance Review Body proposed the Union-wide performance targets in a report presented to the Commission on 27 September 2013. The report set out the assumptions and the rationale underlying the proposed targets and the composition of the groups of air navigation service providers or functional airspace blocks having a similar operational and economic environment. (6) The Union-wide performance targets set out in this Decision comply with Regulation (EC) No 549/2004 and Implementing Regulation (EU) No 390/2013. They have been prepared with the assistance of the Performance Review Body. Account has been taken of the stakeholder consultations and the input received from the Network Manager established by Article 6 of Regulation (EC) No 551/2004 of the European Parliament and of the Council (5) and Article 3 of Commission Regulation (EU) No 677/2011 (6), the European Aviation Safety Agency (EASA) and national supervisory authorities. The targets are based on the information available to the Commission and the Performance Review Body up to 17 December 2013. (7) The Union-wide performance targets are based on data for the Member States, Norway and Switzerland. (8) The Union-wide performance targets for the key performance area of safety set out in this Decision have been prepared in collaboration with EASA. When adopting acceptable means of compliance and guidance material in accordance with Implementing Regulation (EU) No 390/2013, EASA is to further clarify the definitions of the categories of the Risk Analysis Tool (RAT) to ensure a harmonised application of the Union-wide performance targets in the key performance area of safety, in particular in respect to the definition for category C (ability to provide safe but degraded ATM services). EASA was also consulted on the Union-wide performance targets for the other key performance areas with a view to ensuring consistency with the overriding safety objectives. (9) The Union-wide performance targets for the key performance area of environment are to be set against the baseline of the performance levels achieved in 2012, as calculated by the Performance Review Body, namely 3,17 % for the average horizontal en route flight efficiency of the actual trajectory and 5,15 % for the average horizontal en route flight efficiency of the last filed flight plan trajectory. (10) For each year in the reference period, the Union-wide performance target for the key performance area of capacity, measured as the average en route air traffic flow management (ATFM) delay, should match the Union-wide performance target for 2014, taking into account the traffic forecast for the second reference period. (11) The Union-wide performance targets for the key performance area of cost-efficiency for each year of the reference period should be expressed in real terms using 2009 values (EUR2009) to allow, inter alia, for comparisons with the level of performance achieved in the previous reference period. (12) The expected improvement in cost-efficiency for the second reference period should be measured against determined costs for 2014 of EUR 6,242 million (7) in EUR2009. On the basis of the most recent traffic assumptions for 2014 (8), the baseline value for the determined unit cost should be EUR 58,09 in EUR2009. Thus, the cost-efficiency target should provide for a reduction in determined unit costs by 3,3 % per year over the second reference period. The baseline value of EUR 58,09 in EUR2009 is higher than the Union-wide performance target of EUR 53,92 in EUR2009 set for 2014, because the projected traffic volume for 2014 is lower than originally assumed in Commission Decision 2011/121/EU (9). (13) The traffic assumptions for the second reference period have been taken from the low case scenario of STATFORs most recent forecast, published on 30 September 2013, which indicates an average annual growth in traffic of 1,2 %. The long forecasting period until the end of 2019 involves a degree of uncertainty, however. Therefore, in the context of the report by the Commission to the Single Sky Committee referred to in Article 18(4) of Implementing Regulation (EU) No 390/2013, the Commission should, by 2016, review these traffic assumptions in light of the most recent available forecast from STATFOR. On the basis of that review, the Commission may decide, if appropriate, to revise the Union-wide performance targets for the calendar years 2017 to 2019 in accordance with point (a) of Article 17(1) of that Regulation. (14) Reference determined costs for the second reference period are forecasted to reduce on average by 2,1 % per year. (15) In addition to the Union-wide performance targets, alert thresholds should be set beyond which the alert mechanisms referred to in Implementing Regulation (EU) No 390/2013 may be activated. (16) In accordance with Implementing Regulation (EU) No 390/2013, local targets need not necessarily be equal to the Union-wide performance targets. They should be consistent with and adequately contributing to these Union-wide performance targets. The performance plan, which according to Implementing Regulation (EU) No 390/2013 has to be drawn up at functional airspace block level, should reflect this consistency and its adequate contribution. (17) This Decision should enter into force on the day of its publication, with a view to facilitating the preparation of the performance plans in accordance with Chapter II of Implementing Regulation (EU) No 390/2013. (18) The measures provided for in this Decision are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS DECISION: Article 1 Union-wide performance targets for the key performance area of safety 1. For the second reference period, the Union-wide performance targets for the key performance area of safety shall be as set out in paragraphs 2 and 3. 2. The Union-wide performance targets for the effectiveness of safety management referred to in point 1.1(a) of section 1 of Annex I to Implementing Regulation (EU) No 390/2013 shall be as follows: (a) by 31 December 2019 at the latest, national supervisory authorities shall achieve at least Level C (10) for all management objectives (safety policy and objectives, safety risk management, safety assurance, safety promotion and safety culture); (b) by 31 December 2019 at the latest, air navigation service providers shall achieve at least Level D for the management objectives safety policy and objectives, safety risk management, safety assurance, and safety promotion and at least Level C for the management objective safety culture. 3. The Union-wide performance targets for the application of the severity classification referred to in point 1.1(b) of section 1 of Annex I to Implementing Regulation (EU) No 390/2013 shall be as follows: (a) by 31 December 2017 and every year thereafter until the end of the second reference period, Member States, through their national supervisory authorities, shall ensure the collection and reporting to EASA of the ATM Overall severity determined by the Risk Analysis Tool (RAT) methodology for the classification of at least 80 % of the annually reported separation minima infringements and runway incursions with categories A (serious incidents), B (major incidents) and C (significant incidents) (11); (b) by 31 December 2017 and 2019 at the latest, Member States, through their national supervisory authorities, shall ensure the collection and reporting to EASA of the ATM Overall severity determined by the Risk Analysis Tool (RAT) methodology for the classification of at least 80 % and 100 % respectively of the annually reported ATM-specific occurrences with the categories AA (total inability to provide safe ATM services), A (serious inability to provide safe ATM services), B (partial inability to provide safe ATM services) and C (ability to provide safe but degraded ATM services); (c) by 31 December 2017 and 2019 at the latest, air navigation service providers shall report to national supervisory authorities the ATM Ground severity using the Risk Analysis Tool (RAT) methodology for the classification of at minimum 80 % and 100 % respectively of the annually reported separation minima infringements and runway incursions with categories A (serious incidents), B (major incidents) and C (significant incidents); (d) by 31 December 2017 and 2019 at the latest, air navigation service providers shall report to national supervisory authorities the ATM Ground severity using the Risk Analysis Tool (RAT) methodology for the classification of at least 80 % and 100 % respectively of the annually reported ATM-specific occurrences with the categories AA (total inability to provide safe ATM services), A (serious inability to provide safe ATM services), B (partial inability to provide safe ATM services) and C (ability to provide safe but degraded ATM services). Article 2 Union-wide performance targets for the key performance area of environment For the second reference period, the Union-wide performance targets for the key performance area of environment shall be as follows: 1. an average horizontal en route flight efficiency of at least 2,6 % in 2019 for the actual trajectory, as defined in point 2.1(a) of section 1 of Annex I to Implementing Regulation (EU) No 390/2013; 2. an average horizontal en route flight efficiency of at least 4,1 % in 2019 for the last filed flight plan trajectory, as defined point 2.1(b) of section 1 of Annex I to Implementing Regulation (EU) No 390/2013. Article 3 Union-wide performance targets for the key performance area of capacity For the second reference period, the Union-wide performance targets for the key performance area of capacity shall be an average en route air traffic flow management (ATFM) delay per flight, as defined in point 3.1 of section 1 of Annex I to Implementing Regulation (EU) No 390/2013, of no more than 0,5 minutes per flight, to be reached for each calendar year. Article 4 Union-wide performance target for the key performance area of cost-efficiency For the second reference period, the Union-wide performance targets for the key performance area of cost-efficiency shall be an average Union-wide determined unit cost for en route air navigation services as defined in point 4.1(a) of section 1 of Annex I to Implementing Regulation (EU) No 390/2013, expressed in real terms EUR2009, of EUR 56,64 for 2015, EUR 54,95 for 2016, EUR 52,98 for 2017, EUR 51,00 for 2018, and EUR 49,10 for 2019. Article 5 Assumptions This Decision is based on the assumptions set out in Annex. Article 6 Alert thresholds 1. Where the actual traffic recorded by the Performance Review Body deviates from the traffic assumptions set out in the Annex by at least 10 % over a given calendar year, the Union-wide alert mechanism referred to in Article 19(1) of Implementing Regulation (EU) No 390/2013 may be activated. 2. Where the actual traffic recorded by the Performance Review Body deviates from the traffic forecasts set out in the respective performance plan referred to in Chapter III of Implementing Regulation (EU) No 390/2013 by at least 10 % over a given calendar year, the local alert mechanism referred to in Article 19(2) of Implementing Regulation (EU) No 390/2013 may be activated. Article 7 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 11 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 1. (2) Commission Implementing Regulation (EU) No 390/2013 of 3 May 2013 laying down a performance scheme for air navigation services and network functions (OJ L 128, 9.5.2013, p. 1). (3) Commission Regulation (EU) No 691/2010 of 29 July 2010 laying down a performance scheme for air navigation services and network functions (OJ L 201, 3.8.2010, p. 1). (4) Commission Decision 98/500/EC of 20 May 1998 on the establishment of Sectoral Dialogue Committees promoting the Dialogue between the social partners at European level (OJ L 225, 12.8.1998, p. 27). (5) Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (OJ L 96, 31.3.2004, p. 20). (6) Commission Regulation (EU) No 677/2011 of 7 July 2011 laying down detailed rules for the implementation of air traffic management (ATM) network functions (OJ L 185, 15.7.2011, p. 1). (7) Including the cost for Croatia, which did not participate in the performance scheme during the first reference period, and adjustments for all Member States to take account of the anticipated deduction for exempted VFR flights. (8) 107 439 000en route service units (source: STATFOR, low case forecast, September 2013). (9) Commission Decision 2011/121/EU of 21 February 2011 setting the European Union-wide performance targets and alert thresholds for the provision of air navigation services for the years 2012 to 2014 (OJ L 48, 23.2.2011, p. 16). (10) Level C and D are defined in the acceptable means of compliance and guidance material from EASA for the implementation and measurement of safety key performance indicators as referred to in Article 7 of Implementing Regulation (EU) No 390/2013. (11) The categories AA, A, B, C, D and E are defined in the acceptable means of compliance and guidance material from EASA for the implementation and measurement of safety key performance indicators as referred to in Article 7 of Implementing Regulation (EU) No 390/2013. ANNEX 1. Traffic assumptions at Union-wide level expressed in en route service units En route service units 2015 2016 2017 2018 2019 108 541 000 110 196 000 111 436 000 112 884 000 114 305 000 2. Reference determined cost for en route air navigation services forecasted at Union-wide level Determined cost (EUR2009) 2015 2016 2017 2018 2019 6 147 905 000 6 055 686 000 5 904 294 000 5 756 687 000 5 612 769 000